Ponsiglione v Board of Educ. of City of New York (2016 NY Slip Op 00351)





Ponsiglione v Board of Educ. of City of New York


2016 NY Slip Op 00351


Decided on January 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
BETSY BARROS, JJ.


2015-01103
 (Index No. 1383/10)

[*1]Kristen Ponsiglione, etc., et al., appellants, 
vBoard of Education of City of New York, et al., respondents.


Robert J. Renna, P.C., Brooklyn, NY, for appellants.
Zachary W. Carter, Corporation Counsel, New York, NY (Richard Dearing, Margaret G. King, and Diana Lawless of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much an order of the Supreme Court, Kings County (Jimenez-Salta, J.), dated November 18, 2014, as granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed insofar as appealed from, with costs.
In January 2009, the plaintiff Kristen Ponsiglione (hereinafter the infant plaintiff) was walking down a staircase in Public School 142 when she allegedly was pushed from behind by a fellow student, lost her balance, and fell.
The Supreme Court properly granted that branch of the defendants' motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant City of New York, as the defendants established, prima facie, that the City is not a proper party to the action (see Staten v City of New York, 127 AD3d 1066, 1068; Thomas v City of New York, 124 AD3d 872, 873; Myers v City of New York, 64 AD3d 546, 547). In opposition, the plaintiffs failed to raise a triable issue of fact.
The Supreme Court properly granted that branch of the defendants' motion which was for summary judgment dismissing the cause of action alleging negligent supervision insofar as asserted against the defendant Board of Education of the City of New York (hereinafter the Board of Education). The Board of Education established its prima facie entitlement to judgment as a matter of law dismissing the cause of action alleging negligent supervision by submitting evidence demonstrating that it did not have sufficiently specific knowledge or notice of the dangerous conduct that caused the injury, and that the act of pushing the infant plaintiff from behind as she was walking down a staircase was impulsive and could not have been anticipated (see Mirand v City of New York, 84 NY2d 44, 49-50; Kamara v City of New York, 93 AD3d 449, 450; Martinez v City of New York, 85 AD3d 586, 586-587; MacCormack v Hudson City School Distr. Bd. of Educ., 51 AD3d 1121, 1122-1123; Siegell v Herricks Union Free School Dist., 7 AD3d 607, 609). In opposition, the [*2]plaintiffs failed to raise a triable issue of fact.
The plaintiffs' remaining contention is without merit.
HALL, J.P., AUSTIN, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court